TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00213-CR



Christopher Mills, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 2030200, HONORABLE JON N. WISSER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

The district clerk has provided the Court with a copy of a written waiver of appeal
in this cause signed by appellant, his attorney, and the trial judge.  This document was signed on the
day sentence was imposed in open court and reflects a knowing and voluntary waiver of the right to
appeal.  See Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548
S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  The
Clerk has also been advised by appellant's counsel that the district court granted a new trial in this
cause.

For the reasons stated, the appeal is dismissed.


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson
Dismissed
Filed:   October 9, 2003
Do Not Publish